DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 10/26/2020. Claims 1, 5-6 and 8-16 are currently pending.

Examiner’s Amendment
The application has been amended as follows: 
Claim 1:
Line 8, amend “controlling power supply to the motor” to read as “controlling power supplied to the motor” and
Line 22, amend “first operation part remains maintained to be in the pulled position” to read as “first operation part is maintained in the pulled position”.
Claim 11:
Line 4, amend “controlling power supply to the motor” to read as “controlling power supplied to the motor” and
Line 18, amend “first operation part remains maintained to be in the pulled position” to read as “first operation part is maintained in the pulled position”.
Applicant’s representative, Tom Tanida, agreed to examiner’s amendments during an examiner’s interview on 03/10/2021.

Allowable Subject Matter
Claims 1, 5-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 recite the limitation that when to motor is operating during the ON-lock control, the control circuit ends operation of the motor when the first operation part is pulled and the motor remains in the inoperative state while the first operation part is maintained in the pulled position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/02/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731